Citation Nr: 1538873	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-06 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disorder.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from March 1974 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the VA Regional Office (RO) in Huntington, West Virginia.

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence dated in April 2013.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2015).

The RO treated the Veteran's petition to reopen as an original claim for service connection for a spine disorder.  However, as the evidence shows that the Veteran was previously denied service connection for back pain in a September 1995 rating decision, the Board has recharacterized the issue as set forth on the first page.  While the RO did not adjudicate a petition to reopen, since the Board is reopening the claim, the Veteran is not prejudiced by the Board's recharacterization of this issue.

Since the statement of the case, additional evidence consisting of medical records was added to the claims file both before and after certification of the appeal to the Board.  However, as this additional evidence is either not pertinent to the issues on appeal, or is cumulative or duplicative of evidence already considered by the RO, the Board finds that a remand is not necessary.  See 38 C.F.R. § 19.37 (2015).


FINDINGS OF FACT

1.  By an unappealed September 1995 rating decision, the RO denied service connection for back pain on the basis that there was no evidence showing a chronic back disorder.
2.  Evidence received after the September 1995 denial relates to unestablished facts necessary to substantiate the claim of service connection for a spine disorder and raises a reasonable possibility of substantiating the underlying claim.

3.  A lumbar spine disorder was not present during service, arthritis was not manifest within one year of discharge from service, and a currently diagnosed lumbar spine disorder did not develop as a result of any incident during service,

4.  COPD was not present during service and currently diagnosed COPD did not develop as a result of any incident during service.


CONCLUSIONS OF LAW

1.  The RO's September 1995 denial of service connection for back pain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2015).  

2.  Evidence received since the final September 1995 rating decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  A lumbar spine disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

4.  COPD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in January and February 2010.

The duty to assist has also been met.  VA has obtained VA and private medical records; assisted the Veteran in obtaining evidence; and obtained VA medical opinions or examinations.  The examinations are adequate as they provide all information necessary to rate the disabilities at issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

II.  Analysis

	A.  New and Material Evidence

Service connection for back pain was denied in September 1995 because the evidence did not show a back disorder.  After receiving notice of the September 1995 decision, the Veteran did appeal the denial of that issue.  Later, however, he applied to have this claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the September 1995 rating decision consisted of the Veteran's STRs and a May 1994 VA examination.  An August 1974 record shows that the Veteran reported being stabbed in the back two months earlier and having an ache when it rained.  He reported back pain after lifting groceries in August 1982; the diagnosis was muscle strain.  The Veteran reported having no complaints at the VA examination and no lumbar spine disorder was diagnosed.  

Accordingly, at the time of the denial in September 1995, the claims folder contained no competent evidence that the Veteran had a chronic lumbar spine disorder.  On that basis, the RO, in September 1995, denied service connection for back pain.  The Veteran did not appeal the RO's decision, and that denial became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103.  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of service connection for a lumbar spine disorder was received prior to the expiration of the appeal period.  The September 1995 rating decision is thus final.  

The relevant evidence received since the denial consists of medical records and an April 2010 VA examination.  The examination shows a diagnosis of degenerative disc disease.  

The evidence of record obtained since the September 1995 rating decision, particularly the VA examination, shows that the Veteran has a currently diagnosed lumbar spine disorder.  Thus, this newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for a back disorder.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  As the RO adjudicated the issue as an original claim and decided the issue on the merits, the Veteran is not harmed by the Board also deciding the underlying service connection issue below.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

		1.  Lumbar Spine Disorder 

The Veteran's STRs show that his January 1974 enlistment examination revealed a clinically normal spine.  In his report of medical history, he denied symptoms such as swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; and recurrent back pain.  An August 1974 record shows that the Veteran reported being stabbed in the back two months earlier and having an ache when it rained.  No lumbar spine disorder was diagnosed.  A periodic examination in September 1978 again revealed a clinically normal spine.  The Veteran complained of back pain after lifting bags of groceries in August 1982.  He was diagnosed with a muscle strain.  A June 1985 periodic examination and the Veteran's February 1994 retirement examination both revealed a clinically normal spine.  In his February 1994 report of medical history, he reported symptoms of swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; and recurrent back pain.  There is no indication in the Veteran's STRs of any chronic lumbar spine disorder.  

A VA examination in May 1994 shows that the Veteran reported having no spine complaints.  No diagnosis was rendered.

Post-service medical records show that the first lumbar spine complaints were in August 2006 when the Veteran reported having back pain.  X-rays of the lumbar spine in August 2006 revealed mild demineralization.  A report of lumbar spine X-rays in September 2008 show that the Veteran reported having low back pain for a few years.  An MRI in September 2008 revealed diffuse degenerative disc desiccation.  None of the Veteran's treatment records show any report of his in-service muscle strain or having a continuity of symptomatology since service.  They also do not contain any medical opinion regarding the etiology of the Veteran's lumbar spine disorder.  

The Veteran was afforded a VA examination in April 2010.  He reported having a lower back injury in 1989 during lifting ammunition boxes.  The Veteran reported seeing a doctor at that time, but did not know what he was diagnosed with.  He reported that since then, he had low back pain "now and then," but for the last few years it had become constant and gotten progressively worse.  The Veteran was diagnosed with degenerative disc disease of the lumbosacral spine with disc space narrowing at L3-L5.  The examiner opined that it was not caused by or related to his lower back pain in active service.  The examiner noted carefully reviewing the Veteran's STRs.  The examiner observed the Veteran's one-time visit for his lower back pain and that he was diagnosed with lumbar strain.  The examiner opined that the lumbar strain was an acute and self-limited condition.  The examiner noted that the Veteran had no documented chronic lower back disability or treatment when he was in active service.  The examiner concluded that the Veteran's current degenerative disease of the lumbar spine was a part of generalized degeneration due to age.

Based on a review of the evidence, the Board concludes that service connection for a lumbar spine disorder is not warranted.  Although the evidence shows that the Veteran had in-service strain and is currently diagnosed with a lumbar spine disorder, it does not show that a lumbar spine disorder is related to his military service.  

Although his STRs show a diagnosis of a strain in 1982, the evidence fails to show a chronic lumbar spine disorder in service.  As discussed above, examinations in June 1985 and February 1994 both revealed a clinically normal spine.  The Veteran's STRs are silent for any further back treatment after the 1982 strain.  Although the Veteran did report recurrent back pain in his retirement medical history, examination of his spine was normal.  As such, the Veteran's STRs weigh against a finding that a chronic spine disorder was incurred in service.  Furthermore, the Veteran denied any spine complaints at the 1994 examination and no disorder was diagnosed.  In this case, the Veteran's STRs and post-service treatment records fail to show that the in-service strain resulted in a chronic lumbar spine disorder.  As discussed above, the April 2010 examiner opined that the in-service injury was acute and self-limiting.  The contemporaneous evidence of record weighs against a finding that the onset of a lumbar spine disorder began in service or that any currently diagnosed disorder is related to his in-service injury.  See Curry v. Brown, 7 Vet. App. 59 (1994).  

The evidence fails to support a finding that a currently diagnosed lumbar spine disorder is related to the Veteran's military service.  None of his treatment records contain any such opinion.  The only medical opinion of record, that of the VA examiner, shows that the Veteran's currently diagnosed lumbar spine disorder is not related to his military service.  As the opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence of record, the Board accords it great probative value.  It is also uncontradicted.  Therefore, the evidence weighs against a finding that a lumbar spine disorder is related to the Veteran's military service.  

The overall evidence of record weighs against a finding of a lumbar spine disorder being associated with the Veteran's active duty.  Without competent evidence of an association between a lumbar spine disorder and his active duty, service connection for a lumbar spine disorder is not warranted.

Furthermore, as the evidence does not show that arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The fact that his service examinations after the in-service injury showed a normal spine, as well as 1996 VA examination showing a denial of spine complaints, all weigh against a finding of a continuity of symptomatology as already set forth above.  The Board acknowledges the Veteran's reports of recurrent back pain in his February 1994 report of medical history.  However, he did not report any pain, or any other symptom, to the 1994 VA examiner.  In this case, as already discussed above, the contemporaneous service records weigh against any finding of a continuity of symptomatology since service.  See Curry at 68.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428 (2011), as to the specific issue in this case, the etiology of a lumbar spine disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a lumbar spine disorder and the Veteran's active duty, service connection for a lumbar spine disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a lumbar spine disorder is denied.  See 38 U.S.C.A §5107.  

		2.  COPD

The Veteran's STRs show that his January 1974 enlistment examination revealed clinically normal lungs and chest; chest X-rays were negative.  In his report of medical history, he denied symptoms such as shortness of breath and chronic cough.  The Veteran had bronchitis in November 1977.  Periodic examinations in September 1978 and June 1985 both revealed clinically normal lungs and chest.  The September 1978 examination shows that chest X-rays were negative.  Records dated in October 1982 and September 1986 record show that the Veteran had upper respiratory infections.  The Veteran was treated for bronchitis in October 1987 and September 1992.  Chest X-rays in January 1994 showed no acute cardiopulmonary disease.  His February 1994 retirement examination continued to reveal clinically normal lungs and chest.  In his February 1994 report of medical history, he reported symptoms of shortness of breath and that he did not know whether he had a chronic cough.  There is indication in the Veteran's STRs of any diagnosis of COPD or any other chronic respiratory disorder.

VA examinations in May 1994 show that the Veteran's lungs were clear to auscultation and percussion and there were no rales or wheezing.  Chest X-rays were normal.  No respiratory complaints were made.  Chest X-rays in connection with a February 1996 VA examination were again normal.  

Post-service medical records show that the earliest diagnosis of COPD was in November 2006.  None of his treatment records contain any opinion regarding the etiology of the Veteran's COPD.  They also do not show that the Veteran reported that it began in service.  

The Veteran was afforded a VA examination in December 2010.  He reported that he was treated for bronchitis a few times in service, but that he was not diagnosed with COPD until approximately three years ago.  The Veteran was diagnosed with COPD.  The examiner opined that it was less likely as not caused by or a result of his military service.  The rationale was that the Veteran was treated for bronchitis and upper respiratory infections during his 20 years in the military.  The examiner opined that those instances seemed to have been self-limiting in nature.  The examiner noted that there was no mention of COPD or chronic bronchitis on the Veteran's separation examination.  The examiner also noted that the Veteran reported that his breathing problems started "about 3 years ago" and that that would have been 13 years after discharge from the military.  

Based on a review of the evidence, the Board concludes that service connection for COPD is not warranted.  Although the evidence shows that the Veteran had in-service bronchitis and upper respiratory infections and is currently diagnosed with COPD, it does not show that his COPD is related to his military service.  

Although his STRs show different instances of bronchitis and upper respiratory infections in 1977, 1982, 1986, 1987 and 1992, the evidence fails to show COPD or any other chronic respiratory disorder in service.  As discussed above, chest X-rays in 1994 showed no acute cardiopulmonary disease and the Veteran's retirement examination in 1994 revealed clinically normal lungs and chest.  Although the Veteran did report shortness of breath in his retirement medical history, examination of his lungs and chest was normal.  As such, the Veteran's STRs weigh against a finding that COPD or any other chronic respiratory disorder was incurred in service.  Furthermore, the May 1995 VA examinations revealed that the Veteran's lungs were lungs and chest X-rays were normal.  In this case, the Veteran's STRs and post-service treatment records fail to show that the in-service bronchitis and upper respiratory infections resulted in COPD or any other chronic respiratory disorder.  As discussed above, the December 2010 examiner opined that the Veteran's in-service instances seemed to have been self-limiting.  The contemporaneous evidence of record weighs against a finding that the onset of COPD or any other respiratory disorder began in service or that any currently diagnosed COPD is related to his in-service treatment.  See Curry v. at 68.  

None of his treatment records contains any opinions relating COPD to the Veteran's military service.  The only medical opinion of record, that of the VA examiner, shows that the Veteran's COPD is not related to his military service.  As the opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence of record, the Board accords it great probative value.  It is also uncontradicted.  Therefore, the evidence weighs against a finding that COPD is related to the Veteran's military service.  

The overall evidence of record weighs against a finding of COPD being associated with the Veteran's active duty.  Without competent evidence of an association between a COPD and his active duty, service connection for COPD is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of COPD falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between COPD and the Veteran's active duty, service connection for COPD is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for COPD.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for COPD is denied.  See 38 U.S.C.A §5107.  


ORDER

New and material evidence having been received, the claim for service connection for a lumbar spine disorder is reopened.

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for COPD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


